McCOMB, J., Dissenting.
I dissent.
Plaintiff filed a complaint against defendant alleging negligence in general terms and sought to recover damages for injuries resulting from an automobile accident. Defendant filed an answer denying negligence and alleging contributory negligence upon the part of plaintiff. He also filed a cross-complaint alleging negligence on plaintiff’s part and seeking-damages therefor. To the cross-complaint plaintiff filed an answer denying negligence and alleging contributory negligence on the part of defendant.
Plaintiff testified that September 7, 1936, he was driving in a northerly direction on the coast highway between San Diego and Los Angeles; that his car was in the easterly lane of the three-lane highway; that defendant was driving his automobile in a southerly direction on the same highway, and that, as the two cars approached, defendant attempted to pass two other machines also traveling in a southerly direction; that in so doing defendant’s ear was forced over into the easterly lane of traffic, and that while the latter was traveling- at a rate of from 50 to 60 miles per hour he drove his car into plaintiff’s automobile.
The defendant on the other hand testified that just prior to the collision he had turned into the center lane of traffic and had passed another automobile traveling in a southerly direction, and that he was turning back into the westerly lane when plaintiff’s car suddenly turned from the easterly lane into the center lane and struck the automobile which defendant was operating.
Defendant urges many reasons for reversal of the judgment, among them this proposition:

The trial court committed prejudicial error in refusing to give to the jury at his request this instruction: “Contributory negligence is a want of ordinary care upon the part of a person injured by the actionable negligence of another and concurring ivith that negligence and contributing to the injury as a proximate cause thereof, without which the injury would 
*485
not have occurred. If you find that at the time of the accident plaintiff Mr. Kirchhof was guilty of contributory negligence, then plaintiff cannot recover against defendant, Mr. Morris, even though you find that defendant Mr. Morris was also negligent.”

This proposition is tenable. The law is established in California that if (a) contributory negligence is put in issue by the pleadings, (b) substantial evidence is introduced which would support a finding of contributory negligence, (e) a party requests the trial judge to give an instruction properly stating the law relative to contributory negligence, which is refused, and (d) no instruction is given upon the doctrine of contributory negligence, then the failure to give the requested instruction constitutes prejudicial error and article VI, section 4of the Constitution is not available to cure such error. (Hoffman v. Southern Pac. Co., 84 Cal. App. 337, 354 [258 Pac. 397]; Spear v. United Railroads, 16 Cal. App. 637, 651 [117 Pac. 956] ; 45 C. J. (1928) 1349, sec. 924.)
In the instant case defendant pleaded, contributory negligence, introduced evidence which would have sustained a finding of contributory negligence on plaintiff’s part, and requested an instruction, which was refused, properly defining contributory negligence. Since the trial court gave no instruction upon the doctrine of contributory negligence, applying the rule of law above stated to the facts of the instant case, it was reversible error for the trial judge to refuse to give the instruction set forth, supra.
For the foregoing reasons, in my opinion, the judgment should be reversed.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 26, 1939.